Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-12, 14-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander (US 20170312626) in view of Ahmadzadeh (US 20160142932) in further view of Konda (US 2019006166)
In re claims 1 and 11 Colenbrander discloses
Executing a cloud video game in a data center (paragraph 39, “the user selection of a game for game play triggers the cloud gaming system to identify a data center that is in the vicinity of a geo location of the primary client device and send a request to a server in the data center to execute an instance of the game and establish a game play session. The server provides the necessary resources […] for executing the game”)
Streaming video generated by the executing cloud video game over a network to a client device (“The server provides the necessary resources […] for […] begin streaming the encoded video frames of the game to the primary client device for rendering and user interaction”)
Colenbrander fails to disclose deploying a cloud gaming proxy to an edge compute that is proximate to the client device, the cloud gaming proxy buffers the video and retransmits lost packets of the video to the client device, however Ahmadzadeh discloses a proxy which is proximate to the client device (paragraph 82 “base station”.  It is noted by examiner that although Ahmadzadeh does not disclose the proxy as being a cloud proxy, this is a server proxy which teaches the cloud proxy in combination with the teachings of Colenbrander) and buffering a video (paragraph 98, figure 7.  The compression buffer is part of the evolved data compression component 710, this is shown as being part of the base station as per fig. 9 #925 which is within base station #905 as per paragraph 108) and retransmitting lost packets of the video to the client device. (Paragraph 83 “base station 405 may receive a lost packet message from UE 415 indicating a serial number of a third data packet and may retransmit the third data packet”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colenbrander with Ahmadzadeh in order to accommodate unreliable connections.
Colenbrander in view of Ahmadzadeh fails to disclose receiving a base station identifier of a base station to which the client device is connected and deploying based on the base station identifier, however Konda discloses receiving base station identifiers of a base station to which the client device is connected (paragraph 53, the BSSID of a router is sent to a cloud service.  A router is a base station, and the router’s BSSID is the router’s identifier) and using this information for cloud services (paragraph 64, 65.)  This in combination this would teach the deployment taught by Colenbrander in view of Ahmadzadeh with the use of the BSSID of Konda to teach the invention as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 
In re claims 2 and 12, Colenbrander discloses that the invention is performed in real time (paragraph 142 discloses live video.)
In re claims 4 and 14, Colenbrander discloses the retransmission of a given lost packet is in response to a request for the given lost packet from the client device (paragraph 83.  The lost packet message is a request for the given lost packet, as that is the result of the message)
In re claims 5 and 15, Ahmadzadeh discloses the edge compute is defined at a wireless base station that facilitates wireless communication with the client device (paragraph 7)
In re claims 6 and 16, Ahmadzadeh discloses the base station is a member of a cellular network (paragraph 52, 69.  The base station is part of an LTE system which is part of a cellular service)
In re claims 7 and 17, Ahmadzadeh discloses deploying a second proxy to a second edge compute that is defined at a second wireless base station proximate to the wireless base station, the second gaming proxy receiving and buffering the video. (Paragraph 6 discloses a number of base stations for supporting communication with multiple user equipment).   Colenbrander discloses responsive to detecting switching of the client device, activating the second device (paragraph 48 discloses switching of a client device from a primary device to a secondary device).  This would teach the invention in combination as Colenbrander discloses switching of the devices, and Ahmadzadeh discloses each of the devices including the proxy with the buffering.
In re claims 8 and 18, Colenbrander discloses that the process occurs simultaneously between the two devices (paragraph 46, “the cloud gaming system, in some embodiments, may provision services and/or device attributes for one or more of the secondary client devices and get them ready for game play so that when a user of a primary client device selects a handover option, the switching of the client device is done in a fast and frictionless manner”)  This would teach the 
In re claims 10 and 20, Colenbrander discloses streaming audio generated by the executing cloud video game over the network to the client device, (paragraph 39) as such Colenbrander in view of Ahmadzadeh would teach wherein the cloud gaming proxy buffers the audio and retransmits lost packets of the audio to the client device, as Colenbrander discloses audio packets, and Ahmadzadeh discloses buffering and retransmitting lost packets.
In re claims 21 and 22, Konda discloses the base station identifier is received from the client device (paragraph 53, this is sent from the UE Engine #116 shown in figure 1 as being part of the user equipment 102, which is a client device)
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander in view of Ahmadzadeh in view of Konda in further view of Huang (US 20150092661).
In re claims 3 and 13, Colenbrander in view of Ahmadzadeh in view of Konda discloses the claimed invention except for retransmission of a given lost packet is in response to non-receipt of an acknowledgement for the given lost packet from the client device within a predefined time period after prior transmission of the lost packet, however Huang discloses for retransmission of a given lost packet is in response to non-receipt of an acknowledgement for the given lost packet from the client device within a predefined time period after prior transmission of the lost packet (paragraph 113, figure 5-2)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Colenbrander in view of Ahmadzadeh in view of Konda with Huang in order to allow for acknowledgement of transmitted packages rather than acknowledgement of lost packages as the method of determining which packets were lost.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander in view of Ahmadzadeh in view of Konda in view of Kroener (US 20170230147).
.
Response to Arguments
Applicant’s amendments to claims 9 and 19 overcome the 112 rejection, as now claims 9 and 19 positively claim lost packets which are being retransmitted.  
Applicant’s amendments to claims 1 and 11 as well as new claims 21 and 22 overcome the rejection of Colenbrander in view of Ahmadzadeh however a new rejection is made in view of Konda.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715